Citation Nr: 0714422	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-87 724A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a heart disorder 
and blood clots.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for asthma/bronchitis, 
claimed as a breathing disorder.

5.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from February to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In his December 2002 notice of disagreement (NOD), the 
veteran requested a hearing at the RO before a local Decision 
Review Officer.  His hearing was scheduled and twice 
rescheduled at his request.  Finally, in a June 2004 letter, 
he withdrew his hearing request.  And he had indicated in his 
April 2003 substantive appeal (on VA Form 9) that he did not 
want a hearing before the Board either.  38 C.F.R. §§ 20.702, 
20.704 (2006).

When remanding this case in June 2006, the Board listed a 
total of six issues as opposed to the now five.  The 
additional issue was entitlement to service connection for 
reaction to medication administered during active duty.  
Since, however, that asserted reaction is not a disorder or 
disease, per se, but instead the underlying basis (or 
purported etiology) of the various other conditions claimed, 
it is no longer listed as a separate issue.

Regrettably, the Board must again remand the claims for 
service connection for a heart disorder and blood clots, 
asthma/bronchitis (breathing disorder), and a skin disorder.  
These claims require still additional development.  The 
remand will be via the Appeals Management Center (AMC) in 
Washington, DC.  The Board, however, will go ahead and decide 
the claims for diabetes mellitus and headaches.




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims for diabetes mellitus and headaches, 
including apprising him of whose responsibility - his or 
VA's, it was for obtaining the supporting evidence, and 
fulfilled the duty to assist him in developing that evidence.

2.  The medical evidence of record does not show that 
diabetes mellitus was caused or made chronically worse by the 
veteran's military service.

3.  The medical evidence of record does not show a chronic 
headache disorder was caused or made chronically worse by the 
veteran's military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  A chronic headache disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the 
implementing VA regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.

In this case, in August 2001 and July 2006 letters, the 
latter having been issued pursuant to the Board's June 2006 
remand directive, the RO and AMC provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to his claims.  The July 2006 
letter also informed him how downstream disability ratings 
and effective dates are assigned and the type of evidence 
impacting those additional downstream determinations.  
Further, the November 2006 supplemental statement of the case 
(SSOC) reflects that the AMC reviewed and readjuciated the 
claims after issuing that letter and receiving relevant 
records from the Social Security Administration (SSA) - 
which, incidentally, the Board also had directed in its June 
2006 remand be obtained.  See Stegall v. West, 11 Vet. App. 
268 (1998) (the veteran is entitled, as a matter of law, to 
compliance with remand orders).  Thus, the Board finds that 
all notice requirements have been fulfilled.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 576 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and the records of the private doctors 
he identified.

In summary, the VCAA's provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



One final preliminary point worth mentioning, the Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis will focus specifically 
on what evidence is needed to substantiate the claims and 
what the evidence in the claims file shows, or fails to show, 
with respect to the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).


Applicable Statutes, Regulations, Caselaw

The veteran asserts that his immune system was permanently 
compromised as a result of the immunizations he received when 
entering the military, in turn causing him to contract 
diabetes mellitus and experience chronic headaches.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, certain chronic conditions, per 
se, including diabetes and organic diseases of the central 
nervous system, will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates both that the injury or disease existed 
before enrollment and was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  Only conditions that are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see, too, 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The term 
"noted" denotes only such conditions as are recorded in 
examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

As will be discussed, no conditions were noted during the 
veteran's physical examination for entry into active military 
service.  Thus, he is entitled to the presumption of 
soundness when entering service, and the Board must determine 
whether, under 38 U.S.C.A. § 1111, this presumption is 
rebutted by clear and unmistakable evidence - again, showing 
both that he had a condition prior to service and that it was 
not aggravated during service.  This burden of proof is 
on VA.  See Wagner, at 1089; VA O.G.C. Prec. Op. No. 3-2003.



As also will be discussed, the veteran's military medical 
records show a history of a skin disorder (specifically, 
psoriasis) prior to service.  And his medical records since 
service document that same history, as even he readily 
admits.  These medical records, especially in combination 
with his statements and acknowledgements, are competent 
evidence these conditions clearly and unmistakably preexisted 
his military service.  See Gahman v. West, 12 Vet. App. 406 
(1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre-existing disorder is 
"noted" on entering service, in accordance with 38 U.S.C.A. 
§ 1153 the veteran has the burden of showing an increase in 
disability during service.  If the veteran meets that burden 
and shows that an increase in disability occurred, the burden 
then shifts to the government to show that any increase was 
due to the natural progress of the disease.  Wagner, 370 F.3d 
at 1096.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).



Analysis

When he completed his Report Of Medical History in February 
1971 for enlistment, the only positive medical history the 
veteran indicated was mumps when he was a child.  He checked 
"No" for all of the other conditions/diseases listed.  The 
February 1971 Report Of Medical Examination For Enlistment 
reflects that the only abnormality indicated was his skin.  
Unfortunately, the examiner's very brief explanation of this 
noted abnormality is illegible.  In any event, the examiner 
certified the veteran as physically fit for active military 
service with a profile of A1.

The veteran's immunization record shows he received the usual 
immunizations between February and March 1971, the last two 
of which were the second polio dose and cholera in April 
1971.  His service medical records indicate that, the day 
after he received his first polio dose and his flu shot, he 
presented at emergency sick call with complaints of a sore 
throat since the prior evening.  His temperature was 97.4 
degrees.  Examination revealed his throat as ejected, neck 
supple, and lungs clear.  The diagnosis was upper respiratory 
infection.  Treatment was a cold pack.

In late March 1971, an entry made at the mental health clinic 
reads "flash backs, 25 mg Thorazine qid, red scaly patching 
lesions over whole body."  The veteran was referred to the 
Dermatology Clinic.  The dermatology referral entry noted a 
six-to-seven-year history of psoriasis, and that he had 
generalized [??] "at present."  The two words between 
"generalized" and "at" are illegible.  Dermatology 
recommended referral to a Medical Evaluation Board (MEB).

On the last day of March 1971, the veteran again presented 
with a complaint about his throat.  His temperature was 100.4 
degrees.  An April 1971 Clinical Record Cover Sheet reflects 
he was treated for an acute upper respiratory infection, 
apparently on an inpatient basis for two days.



The May 1971 Narrative Summary reflects that the veteran was 
admitted in late May 1971 for the MEB.  It noted he had 
enlisted for a three-year tour of duty, that he was 19 years 
of age, and that he gave a six-to-seven-year history of 
generalized psoriasis.  Physical examination revealed 
scattered papulosquamous lesions on his scalp, arms, legs, 
and trunk.  All routine laboratory studies were within normal 
limits.  The examiner determined that, under applicable 
regulations, the veteran was physically unfit for induction 
or enlistment because of chronic psoriasis which precluded 
his satisfactory performance of military duty, and 
consequently that his case should be presented to the MEB.  
The final diagnosis was psoriasis on the scalp, arms, legs, 
and trunk, incurred in the Line of Duty, but existed prior to 
service (EPTS).  The May 1971 Report of Medical Examination 
for the MEB noted this diagnosis and indicated the veteran's 
skin was abnormal.  Block 77 reflects that he was deemed Not 
Qualified For Enlistment.

Since the Board is remanding the claim for a skin disorder, 
the Board need not determine at this stage of the appeal 
whether the veteran's pre-existing psoriasis was aggravated 
during his military service beyond its natural progression by 
the immunizations in question.  Suffice it to say at this 
point in the adjudication of his claims that he alleges he 
started having severe allergic reactions within a relatively 
short time after his discharge from service, which over time 
compromised his immune system and led to the development of 
his diabetes and headaches.

Diabetes Mellitus

The veteran's military service ended in May 1971, and the 
medical evidence on file shows he did not receive a diagnosis 
of diabetes until many years later, indeed, not until the 
mid-1990s (so over two decades).  His primary private care 
provider, Dr. Abbott, submitted his treatment records for 
consideration, and they date from 1987 to 2001.  None of 
those records contains any comment or opinion suggesting the 
veteran's diabetes mellitus relates back to his relatively 
brief period of active military service.



Also for consideration, the veteran submitted an unsigned 
June 2004 report from George E. Harrison, M.D.  In that 
report, Dr. Harrison indicated he had reviewed all of the 
conditions for which the veteran is seeking service 
connection.  Generally, said Dr. Harrison, there was 
scientific and medical evidence that the vaccinations the 
veteran received were known to cause immune system 
compromises that could lead to various other medical 
conditions.  As concerns the veteran's diabetes mellitus in 
particular, however, Dr. Harrison acknowledged he did not 
have any data in his possession that would support a causal 
relationship between this condition and the vaccinations the 
veteran had received during service.

A July 2004 report of another physician consulted by the 
veteran, Min W. Kang, M.D., reflects a similar observation.  
The documentation provided him by the veteran did not show a 
causal connection between his diabetes mellitus and his 
active military service.

The July 2004 VA arteries and veins examination report shows 
the veteran told the examiner how his then-to-date dormant 
psoriasis had flared up after his vaccinations in service, 
and that as a consequence he was eventually discharged.  He 
also reported that he had been diagnosed with diabetes 
approximately four years prior to that 2004 examination 
(meaning in about the year 2000).  The objective physical 
examination revealed no abnormal clinical findings.  After 
his examination of the veteran and review of the claims file, 
the examiner first observed that the veteran's claim and 
medical history related to the asserted reactions to his 
vaccinations in service was a very complex situation, but 
then concluded the veteran's diabetes mellitus was not likely 
secondary to an adverse reaction to those vaccinations.  So 
this doctor also did not support this purported relationship.

The report of the July 2004 VA respiratory examination 
expresses a similar opinion, in that it would be mere 
speculation to find a correlation between the veteran's 
diabetes mellitus and his vaccinations in service, though 
conceding there might be a relationship between his diabetes 
and other conditions for which he has not claimed entitlement 
to service connection.



Hence, the veteran's claim for diabetes mellitus must be 
denied because there is no medical evidence whatsoever, even 
from his own doctors, suggesting a correlation between his 
unfortunate development of this condition and the 
vaccinations he received in the military.  As mentioned, this 
medical linkage is a prerequisite to granting service 
connection.  That is to say, establishing this entitlement 
not only involves proving one has the condition claimed, but 
also showing it is somehow related to military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  This simply has not been done in this 
instance.

Chronic Headaches

The veteran's service medical records are unremarkable for 
complaints, findings, or treatment for headaches.  In fact, 
as already alluded to, the symptoms he reported when he 
sought treatment during service did not include headaches.  
The May 1971 Report Of Medical Examination For The Medical 
Board reflects that his neurologic system was assessed as 
normal.  Further, there is no evidence of any complaints or 
treatment for headaches within one year of his discharge from 
service or even for many ensuing years.

As already pointed out, the Board remanded this case in June 
2006 - partly to obtain medical and other records concerning 
the veteran's receipt of SSA benefits.  Those records include 
extensive treatment records, both in- and out-patient, 
generated by his various physicians.  But there is no 
indication of complaints or treatment for headaches prior to 
1987, keeping in mind the veteran's service in the military 
ended many years before that - in May 1971.



The SSA and related medical records reflect that the 
veteran's post-service, civilian employment included working 
as a deputy sheriff.  A March 1989 psychiatric examination 
report of William A. King, M.D., prepared as part of 
the veteran's disability determination, indicates he said 
that, in March 1986, he was struck on the head and knocked 
unconscious for several hours.  He awoke in a local hospital.  
He said that his problems with headaches began with that 
injury, which included associated nausea and vomiting.  Then, 
in May 1987, despite his headaches and other symptoms, he 
responded to a call where he tried to subdue a man who was 
six-feet-three-inches tall and weighed 275 pounds.  He was 
twice knocked out for brief periods while trying to subdue 
that suspect and, later that evening while driving, he pulled 
over to the side of the road and passed out on the roadway.  
After regaining consciousness, he fell against his car and 
threw up.  He was then taken to a hospital where he was 
diagnosed with a concussion.

The May 1987 Admission Report of Tuomey Hospital reflects 
that the veteran, a policeman, was admitted with occipital 
headache and posterior neck ache of such severity to cause 
nausea, vomiting, and dehydration.  The report noted his 
history of head injury in March 1986 that left him with 
severe headaches that gradually improved with treatment, 
especially use of a soft cervical collar.  The report also 
noted that he took Fioricet for tension headaches.  
Examination revealed a thin scar over his right frontal 
sinus, just above his eyebrow.  There was some discomfort 
over his posterior scalp and neck, but his neck was otherwise 
supple.  There were some abrasions over his right arm, 
otherwise, no abnormal findings.  He was treated with 
intravenous (IV) fluids and a cervical collar.  The discharge 
diagnoses were neck sprain, probable component of concussion, 
and dehydration due to vomiting and pain.  He was discharged 
home on Flexeril with instructions to wear the cervical 
collar.  His condition at discharge was described as fair and 
his prognosis good.

The SSA file and Dr. Abbott's records show the veteran 
experienced other subsequent trauma in motor vehicle 
accidents and after falling through a floor while helping to 
work on a house.  None of these records contains any comment 
or opinion to the effect that his headaches were related to 
his military service, including to the vaccinations he 
received.

In a July 2004 report, Dr. Harrison acknowledged that he had 
no data which supported a causal relationship between the 
veteran's headaches and his vaccinations in service.  The VA 
examiners who conducted the July 2004 evaluations did not 
comment on the etiology of the headaches.  In any event, 
the medical and other evidence discussed is rather compelling 
in showing the veteran's headaches are not attributable to 
his service in the military, but instead are due to the 
intercurrent head injuries he has sustained since service in 
1986 and 1987 when he was a law enforcement officer.  There 
simply is no evidence of any event during his relatively 
brief period of military service, vaccinations included, 
to account for his chronic headaches.  Thus, the Board is 
constrained to find that preponderance of the evidence is 
against his claims for service connection for diabetes 
mellitus and chronic headaches as purportedly secondary to an 
adverse reaction to the immunizations he received during 
service.  38 C.F.R. §§ 3.303, 3.306, 3.309(a).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against it is 
roughly in balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 
see also Almany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If, as here, the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit-of-the-doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.




ORDER

The claim for service connection for diabetes mellitus is 
denied.

The claim for service connection for headaches also is 
denied.

REMAND

As mentioned, the central basis for the veteran's assertion 
that he is entitled to service connection is that his 
psoriasis, although admittedly a pre-existing condition, was 
nonetheless dormant until he received the immunizations 
during service, such that his immune system was permanently 
weakened.

The July 2004 VA examination reports reflect the veteran told 
the examiners that he had experienced a severe allergic 
reaction to Penicillin shortly after his discharge from the 
military, and that he developed other allergies as well, such 
as to bee stings, shellfish, etc.  Further, he said that he 
experienced chronic upper respiratory infections and 
bronchitis, as well as several instances of 
life-threatening anaphylaxis dating back to 1972.  He also 
told the VA respiratory examiner that his primary care 
physicians had labeled him as having unspecified 
immunocompromised.  The treatment and other records in his 
claims file, however, do not confirm this assessment.

The claims file contains no records or evidence of the 
medical events the veteran asserts he experienced in the 
1970s, shortly after his discharge from the military.  
If these records exist, they will be most relevant to the 
Board's review of his appeal since they could document 
several of his allegations by providing details of the events 
that allegedly occurred contemporaneous to his military 
service.  As noted, Dr. Abbott's records only date back to 
1987, and they contain no specific references to prior 
events.  Rather, his records and the numerous hospital 
discharge summaries only reflect the veteran's history of 
multiple allergies, without any comment or opinion as to a 
general underlying etiology.  There are event-specific 
etiologies, such as a reaction to Penicillin, Prednisone, and 
other medications, but no 
all-encompassing etiology that can be traced back to his 
military service.

The Board also notes that the July 2004 VA arteries and veins 
examination report makes reference to results of diagnostic 
tests conducted on the veteran's heart in April 2004.  Those 
records are not in the claims file.  There was also a 
reference to pulmonary function tests (PFTs) conducted in 
January 2004, the results of which suggested the veteran had 
a mild restrictive ventilatory defect with significant 
improvement post-bronchillator.  He also said that he had a 
history of cardiomyopathy and congestive heart failure.  
Those additional records also are not in his claims file, 
only mention of their existence.  Other than the VA 
examination reports and the opinions he has recently 
submitted, the medical evidence of record ceases as of 2001.

The VA respiratory examiner indicated he tended to concur 
with the numerous letters of various physicians in the claims 
file.  But the VA arteries and veins examiner observed that 
the three letters the veteran had provided in support of his 
claim "used terms couched in phrases such as 'maybe' or 
'might possibly be related to his vaccinations'."  Such 
language as "may be attributed" does not rise to the level 
of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in terms of "may" also implies 
"may" or "may not"' and are speculative); see also Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998).  Further, the Board 
notes that Dr. Harrison indicated he had reviewed only 
"some" of the veteran's military records.  He gave no 
indication that he had access to (or had considered) the 
other medical records in the veteran's claims file.

The VA arteries and viens examiner advised that it would be 
mere speculation if he ventured an opinion.  He observed 
further that the veteran's case is a very complex situation, 
and that it will be very complex to resolve the issues 
involved.  But resolve them VA must - at least to a degree 
sufficient for a fair adjudication of the veteran's appeal.  
The VA respiratory examiner also acknowledged the veteran's 
case was a difficult one to interpret; he therefore 
recommended an examination and assessment by an expert 
allergy immunologist.  The AMC returned the file to the 
Board, however, without obtaining such an assessment.  So 
this specialist's opinion should be obtained before deciding 
the remaining claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the remaining claims are REMANDED for the 
following development and consideration:

1.  Obtain the names and addresses of all 
doctors who treated the veteran for any 
allergic reactions or other immune-
deficiency-related disorders between his 
discharge from service in 1971 and 1986.  
With his authorization, obtain these 
additional records so they may be 
considered.  Also obtain the records of any 
additional evaluation and treatment he has 
received since 2001.  This includes 
obtaining the signed original of Dr. 
Harrison's June 2004 report.

2.  Upon completion of the above, regardless 
of whether additional records are obtained, 
arrange for a comprehensive medical review 
of the claims file by an expert allergy 
immunologist.  Ask the designated specialist 
to give an opinion as to whether the veteran 
clearly and unmistakably had an immune 
system disorder prior to entering the 
military in 1971, taking into account, among 
other things, his 
self-acknowledged history of psoriasis prior 
to service.

If the veteran clearly and unmistakably had 
a pre-existing condition, is there also 
clear and unmistakable medical evidence that 
any existing immune system disorder he may 
have had permanently increased in severity 
during service as a result of the 
immunizations he received in 1971.

And is it at least as likely as not (meaning 
50 percent or more probable) those 
immunizations during service, in turn, 
caused the veteran to develop a heart 
disorder and blood clots or a respiratory 
disorder (asthma/bronchitis).  


Even if the examiner determines that a pre-
existing immune disorder was not aggravated 
during service beyond its natural 
progression, is it nonetheless as likely 
as not the claimed disorders at issue 
(involving the heart, blood clots, 
respiratory asthma/bronchitis, and 
psoriasis) are related to the 1971 
immunizations or, instead, more likely the 
result of other unrelated factors.

Please discuss the rationale of the opinion, 
whether favorable or unfavorable.  If the 
allergy immunologist cannot render the 
requested opinion without conducting an 
examination of the veteran, then arrange for 
an examination.  In any event, it is 
absolutely imperative that the designated 
specialist review the medical and other 
evidence in the claims file - including a 
complete copy of this remand, the results of 
the veteran's VA examinations, and the 
statements he has submitted from the private 
doctors.

3.  Then readjudicate the veteran's claims 
for a heart disorder and blood clots, 
bronchitis/asthma, and a skin disorder in 
light of the additional evidence obtained.  
If these claims are not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; VA will notify him if further action is required on 
his part.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


